     Case 2:14-~v-07148-P..   Document 8~-2 Filed 03/08/19 ~   ,~e 1 of 3 Page ID #:288




 1
                                                                           Chambers Copy
 2                                                             Mandatory

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  No. CV 14-07148-PJW
11
                 Plaintiff,
12                                                      ] CONSENT JUDGMENT AS TO
                       V.                      NET PROCEEDS OF THE INTERLOCUTORY
13                                             SALE OF THE REAL PROPERTY KNOWN AS
     1500 LOMBARDY ROAD, PASADENA,             1500 LOMBARDY ROAD, PASADENA,
14   CALIFORNIA,
15
                 Defendant.
16

17   NANCY YIH, aka ~~I-YUN YIH LU,"
     aka ~~I YUN YIH,"
18
                  Claimant.
19

20

21         Plaintiff, the United States of America (~~plaintiff" or the

22 'government"), and Claimant Nancy Yih, aka ~~I-Yun Yih Lu," aka ~~I Yun

23   Yih ("Yih" or ~~Claimant") have made a stipulated request for the

24   entry of this Consent Judgment.

25         The court, having considered the stipulation of the parties, and

26   food cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:

27         1.    The government has given and published notice of this

     action as required by law, including Rule G of the Supplemental
     Case 2:14-cv-07148-P,... Document 8~-2 Filed 03/08/19 F ~e 2 of 3 Page ID #:289




 1   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

 2   Federal Rules of Civil Procedure, and the Local Rules of this Court.

 3   No person or entity other than Claimant has filed a timely claim or

 4   answer, and the time for filing claims and answers has expired.

 5   This Court has jurisdiction over the parties and the defendant real

 6   property.    Any potential claimants to the defendant real property

 7   other than Claimant are deemed to have admitted the allegations of

 8   the complaint.     Nothing in this consent judgment is intended or

 9   should be interpreted as an admission of wrongdoing by Claimant, nor

10   should this consent judgment be admitted in any criminal proceeding

11   against Claimant to prove any of the facts relied upon to establish

12   reasonable cause for initiation of this action against the defendant

13   real property. The defendant real property was sold pursuant to an

14   interlocutory sale order entered by this Court on February 28, 2017

15   (DN 52), resulting in net proceeds (i.e., a ~~substitute res") of

16   $8,800,783.22.

17         2.    The United States of America shall have judgment as the

18   substitute res, representing the net proceeds of the sale of the

19   defendant real property, located at: 1500 Lombardy Road, Pasadena,

20 ' California, Assessor's Parcel No. 5327-007-040, more particularly

21   described as:

22      All that certain real property situated in the County of Los

23      Angeles, State of California, described as follows: Lot 5 and

24      the West 50 feet of Lot 6 of Tract No. 7988, in the City of

25      Pasadena, in County of Los Angeles, State of California, as per

26      map recorded in Book 127 Page (s) 60 and 61 of Maps, in the

27      office of the County Recorder of said County. Except therefrom

        all water which may be developed on said land, or any part




                                            E
     Case 2:14-cv-07148-P,,.. Document 8~-2 Filed 03/08/19 E ~e 3 of 3 Page ID #:290



 1      thereof, in excess of that quantity which can reasonable be

 2      used for irrigation and domestic use thereof, as reserved in

 3      the deed recorded May 19, 1952 as Instrument No. 925, Official

 4      Records.

 5         3.    No other right, title, or interest in or to the substitute

 6   res shall exist therein.       The government is ordered to dispose of the

 7   forfeited property in accordance with law.

           4.    The court finds that there was reasonable cause for the

 9   institution of this action.        This judgment constitutes a certificate

10   of reasonable cause pursuant to 28 U.S.C. ~ 2465.

11         5.    Each of the parties shall bear its own fees and costs in

12   connection with this action.

13
                                                ~   ~-   ~
14
                                         HONONABLE PATRICK    WALSH
15                                       UNITED STATES CHIEF MAGISTRATE JUDGE
16

17   PRESENTED BY:

18      /s/John J. Kucera
19   JOHN J. KUCERA
     Assistant United States Attorney
20
     Attorneys for Plaintiff
21   UNITED STATES OF AMERICA
22

23

24

25

26

27

28




                                            3
